DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rachel Pearlman (Reg No. 71,888) on 03/01/2022.

The application has been amended as follows: 
	
	7. (Currently Amended) The apparatus of claim 5, further comprising a functionalized coating over the passivation layer.
	8. (Currently Amended) The apparatus of apparatus of claim 1, wherein the flow channel encompasses substantially all of the active surface of the sensor.
	9. (Currently Amended) The apparatus of apparatus of claim 1, wherein the flow channel encompasses the entire active surface of the sensor and at least a portion of an inactive surface of the sensor.
claim 1, wherein the flow channel encompasses a horizontal surface of the molding layer.
	11. (Currently Amended) The apparatus of apparatus of claim 1, wherein the lidding layer comprises an inlet port and an outlet port.
	13. (Currently Amended) The apparatus of apparatus of claim 1, wherein the substrate comprises one or more dielectric layers, each of the one or more dielectric layers comprising one or more conductive pathways therein.
	14. (Currently Amended) The apparatus of apparatus of claim 1, wherein the sensor comprises a Complementary Metal-Oxide-Semiconductor (CMOS) detection device.
	15. (Currently Amended) The apparatus of apparatus of claim 1, wherein the apparatus is part of a cartridge to perform biological analysis, chemical analysis, or both.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-15, none of the prior art teaches or suggests, alone or in combination, an apparatus, comprising: a molding layer over the substrate and covering sides of the sensor, the molding layer having a molding height extending vertically from a top surface of the substrate, the molding height being greater than a height of the active surface of the sensor, wherein the height of the active surface of the sensor extends vertically from the top surface of the substrate; and a lidding layer over a sufficiently planar upper surface of the molding layer and over the active surface; 
With respect to claims 24, none of the prior art teaches or suggests, alone or in combination, an apparatus, comprising: a molding layer over the substrate and covering sides of the sensor, the molding layer having a molding height extending vertically from a top surface of the substrate, the molding height being substantially equal to the height of the active surface of the sensor, wherein the height of the active surface of the sensor extends vertically from the top surface of the substrate; an interposer layer over the molding layer; a through-silicon via (TSV) in electrical contact with the substrate bond pad, the TSV extending through the substrate; and IP-1822-US-4-a lidding layer on the interposer layer and over the active surface; wherein the lidding layer and the interposer layer collectively form a space over the active surface of the sensor that defines a flow channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818